Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on February 4, 2021 has been entered.
RESPONSE TO AMENDMENT AND ARGUMENTS
This Non-Final Office action is responsive to the Request for Continued Examination filed on February 4, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 8, and 14 are now amended.
Claim 7 is now cancelled.
Claims 1–6, 8–10, 12, and 14–19 remain pending in the application. 
The Examiner has considered the Applicant’s amendments and remarks and finds them persuasive, at least as to claims 14 and 15. Therefore, all previous grounds of objection and rejection are hereby withdrawn.
However, new grounds of rejection follow: Claims 1, 2, 5, 6, 8, 10, 12, and 16–19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0187868 A1 (hereafter “Katai”), and Claims 1–6, 8, 10, and 16–18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0174094 A1 (“Heo”).

“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). Since each pertinent limitation in claim 1 is recited as a contingent limitation with an unmet condition precedent, it follows that the claim elements in claims 14 and 15 that necessitated withdrawal of the rejections of those claims are not required elements of claim 1, and therefore, claim 1 stands rejected as anticipated by the prior art.
Accordingly, since not all claims are in condition for allowance, the Applicant’s request for an allowance (Response 17) is respectfully denied.
CLAIM OBJECTIONS
The Office objects to claims 1, 14, and 15 for having the following informalities. Appropriate correction is required. 
In claims 1 and 14, the Applicant’s amendment tacks the newly added limitations onto the end of the claim, separating the final “wherein” clause from the actual claim element that it is meant to further limit by another claim element unrelated to controlling the size of the cancellation response region. This renders both claims difficult to follow, as the narrative of each claim necessarily jumps forward and backward in time.
To correct the informality, the Examiner suggests swapping the last two clauses of each independent claim, or preferably replacing the “when detecting that 
Claim 14, Option I
	when detecting that a distance between the position of the current touch point and the cancellation response region is less than or equal to a preset distance, controlling the size of the cancellation response region to be enlarged according to a distance between the position of the current touch point and a central point of the cancellation response region, wherein the distance between the position of the current touch point and the central point of the cancellation response region is negatively correlated with the size; and 
	when detecting that the position of the current touch point of the touch operation is within a range of the cancellation response region, cancelling release of a skill, or, when detecting that a position of an ending touch point of the touch operation is within a range of the cancellation response region, cancelling release of a skill[[,]]

Claim 14, Option II
	when detecting that the position of the current touch point satisfies a preset condition, controlling a 

wherein controlling the size of the cancellation response region to be enlarged when detecting that the position of the current touch point satisfies the preset condition comprises: when detecting that a distance between the position of the current touch point and the cancellation response region is less than or equal to a preset distance, controlling the size of the cancellation response region to be enlarged according to a distance between the position of the current touch point and a central point of the cancellation response region, wherein the distance between the position of the current touch point and the central point of the cancellation response region is negatively correlated with the size; and
	when detecting that the position of the current touch point of the touch operation is within a range of the cancellation response region, cancelling release of a skill, or, when detecting that a position of an ending touch point of the touch operation is within a range of the cancellation response region, cancelling release of a skill.
The above suggestions should also be applied to claim 1, but note that these suggestions alone will not remedy the contingent limitation problem set forth in the rejections below.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8 and 18 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 8
Claim 8 lacks antecedent basis for “the predetermined size.” Consequently, the scope of claim 8 is indefinite, because it is unclear what “the predetermined size” is intended to reference.
Claim 18
The limitations that claim 18 adds to claim 1 directly contradict claim 1, making the scope of the claim ambiguous. Specifically, claim 18 recites “controlling the size of the cancellation response region to be enlarged when a distance between the current touch point and an initial position of the skill icon is more than a preset value,” while claim 1 simultaneously requires the opposite, i.e., enlarging the cancellation response region “when detecting that a distance between the position of the current touch point and the cancellation response region is less than or equal to a preset distance.”
CLAIM REJECTIONS – 35 U.S.C. § 112(D)
The following is a quotation of 35 U.S.C. § 112(d) :
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall 
The following is a quotation of pre-AIA  35 U.S.C. § 112 , fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. § 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 6 rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph , as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8, 10, 12, and 16–19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0187868 A1 (hereafter “Katai”).
Claim 1
Katai discloses:
An information processing method provided by executing a software application on a processor of a mobile terminal, and performing rendering a graphical user interface on a touch screen of the mobile terminal, 
Reference will be made to FIGS. 8 and 9, which depict a mobile terminal with a processor executing software to render a graphical user interface 302. See Katai ¶¶ 77–83.
and the graphical user interface comprising at least one skill icon, the method comprising:
As illustrated in the figures, user interface 302 may include one or more session icons, such as “session icon 310.” Katai ¶ 35.
providing a cancellation response region on the graphical user interface;
As shown in FIGS. 8 and 9, user interface 302 includes a region with a “cancel merge icon 902,” which is initially positioned underneath “session icon 310” in FIG. 8. Katai FIG. 9.
As a separate and second example, Katai teaches a similar cancel region corresponding to cancel merge icon 606 in FIG. 6. See Katai ¶ 52.
when detecting a touch point of a touch operation passes through a range of the skill icon, obtaining a position of a current touch point of the touch operation outside the range of the skill icon in real time;
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not 
Therefore, the broadest reasonable interpretation of this contingent step of the method is that the contingent limitation of “obtaining a position of a current touch point of the touch operation outside the range of the skill icon in real time” is not a required step, because claim 1 fails to require the condition precedent of “detecting a touch point of a touch operation passes through a range of the skill icon.”
when detecting that the position of the current touch point satisfies a preset condition, controlling a size of the cancellation response region to be enlarged;
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.).
Therefore, the broadest reasonable interpretation of this contingent step of the method is that the contingent limitation of “controlling a size of the cancellation response region to be enlarged” is not a required step for two reasons.
First, even the contingent act of “detecting that the position of the current touch point satisfies a preset condition” is itself contingent upon the earlier-recited contingent limitation of “detecting a touch point of a touch operation passes through a range of the skill icon,” and as explained earlier, the broadest reasonable interpretation of this contingent step of the method is that the contingent limitation of “obtaining a position of a current touch point of the touch operation outside the range of the skill icon in real time” is not a required step, because claim 1 fails to require the condition precedent of “detecting a touch point of a touch operation passes through a range of the skill icon.”
Second, even assuming the earlier contingent limitation were amended to be required, claim 1 further fails to require the condition precedent of “detecting that the position of the current touch point satisfies a preset condition.” That is, the method 
when detecting that the position of the current touch point of the touch operation is within a range of the cancellation response region, cancelling release of a skill, or, when detecting that a position of an ending touch point of the touch operation is within a range of the cancellation response region, cancelling release of a skill;
“For example, as shown in FIG. 9, in the first position where session icon 310 was previously positioned (e.g., the upper center of user interface 302), a cancel merge icon 902 may be presented indicating that session icon 310 may be dragged back to the upper center and dropped back into the first location to cancel the merge modification of the communication sessions.” Katai ¶ 61.
Likewise, in the second example, FIG. 6 illustrates a “session icon 310 may be dragged back to the corner and dropped back into the first location where session icon 310 was positioned previously to cancel the merge modification of the communication sessions.” Katai ¶ 52. 
wherein controlling the size of the cancellation response region to be enlarged when detecting that the position of the current touch point satisfies the preset condition comprises: when detecting that a distance between the position of the current touch point and the cancellation response region is less than or equal to a preset distance, controlling the size of the cancellation response region to be enlarged according to a distance between the position of the current touch point and a central point of the cancellation response region, wherein the distance between the position of the current touch point and the central point of the cancellation response region is negatively correlated with the size.
As mentioned above, “controlling the size of the cancellation response region to be enlarged when detecting that the position of the current touch point satisfies the preset condition” is an optional limitation because it is conditioned upon an unmet condition precedent. As such, since all of the above “wherein” clauses only serve to optional step of controlling the size of the cancellation response region to be enlarged when detecting that the position of the current touch point satisfies the preset condition, they too are considered optional, and need not be present in the prior art to reach a finding of anticipation. 
Claim 2
Katai discloses the method as claimed in claim 1, further comprising:
providing an activation response region on the graphical user interface; 
As shown in FIG. 6, “when the user is in the process of dragging session icon 310, an information popup 602 may appear indicating to the user that the user can drop session icon 310 at the current location of session icon 310 to merge the communication session represented by session icon 310 and the currently active communication session represented by background 304.” Katai ¶ 52.
wherein the preset condition comprises that the position of the current touch point is within a range of the activation response region.
The above clause is wholly directed to further limit one of the conditional statements in claim 1, i.e., “when detecting that the position of the current touch point satisfies a preset condition, controlling a size of the cancellation response region to be enlarged.” As mentioned in the rejection of claim 1, the claimed method never recites the affirmative step of “detecting that the position of the current touch point satisfies a preset condition.” Therefore, further limitations on the condition precedent are optional, and need not be shown in the prior art to reach a finding of anticipation. See MPEP § 2111.04(II.).
Claim 5
Katai discloses the method as claimed in claim 2, wherein
controlling the size of the cancellation response region to be enlarged when detecting that the position of the current touch point satisfies the preset condition comprises: 

“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.).
Therefore, the broadest reasonable interpretation of this contingent step of the method is that the contingent limitation of “controlling a size of the cancellation response region to be enlarged” is not a required step for two reasons.
First, even the contingent act of “detecting that the position of the current touch point satisfies a preset condition” is itself contingent upon the earlier-recited contingent limitation of “detecting a touch point of a touch operation passes through a range of the skill icon,” and as explained earlier, the broadest reasonable interpretation of this contingent step of the method is that the contingent limitation of “obtaining a position of a current touch point of the touch operation outside the range of the skill icon in real time” is not a required step, because claim 1 fails to require the condition precedent of “detecting a touch point of a touch operation passes through a range of the skill icon.”
Second, even assuming the earlier contingent limitation were amended to be required, claim 1 further fails to require the condition precedent of “detecting that the position of the current touch point satisfies a preset condition.” That is, the method never recites the step of “detecting that the position of the current touch point satisfies a preset condition” without qualifying it with the word “when.”
Claim 6
Claim 6 fails to further limit claim 2, and therefore is rejected for the same reason that claim 2 is rejected.
Claim 8
Katai, discloses the method as claimed in claim 1, wherein controlling the size of the cancellation response region to be enlarged when detecting that the position of the current touch point satisfies the preset condition comprises: 
when detecting that the distance between the position of the current touch point and the cancellation response region is less than or equal to the preset distance, controlling the cancellation response region to be enlarged to the predetermined size.
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.).
Therefore, the broadest reasonable interpretation of this contingent step of the method is that the contingent limitation of “controlling a size of the cancellation response region to be enlarged” is not a required step for two reasons.
First, even the contingent act of “detecting that the position of the current touch point satisfies a preset condition” is itself contingent upon the earlier-recited contingent limitation of “detecting a touch point of a touch operation passes through a range of the skill icon,” and as explained earlier, the broadest reasonable interpretation of this contingent step of the method is that the contingent limitation of “obtaining a position of a current touch point of the touch operation outside the range of the skill icon in real time” is not a required step, because claim 1 fails to require the condition precedent of “detecting a touch point of a touch operation passes through a range of the skill icon.”
Second, even assuming the earlier contingent limitation were amended to be required, claim 1 further fails to require the condition precedent of “detecting that the position of the current touch point satisfies a preset condition.” That is, the method never recites the step of “detecting that the position of the current touch point satisfies a preset condition” without qualifying it with the word “when.”
Claim 10
Katai discloses the method as claimed in claim 1, 
wherein obtaining the position of the current touch point of the touch operation in real time when the touch operation of which the starting touch point is positioned within the range of the skill icon comprises:
	when detecting the starting touch point of the touch operation is positioned within the range of the skill icon, rendering and displaying the cancellation response region on the graphical user interface, and obtaining the position of the current touch point of the touch operation in real time.
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.).
Therefore, the broadest reasonable interpretation of this contingent step of the method is that the contingent limitation of “obtaining a position of a current touch point of the touch operation outside the range of the skill icon in real time” is not a required step, because claim 1 fails to require the condition precedent of “detecting a touch point of a touch operation passes through a range of the skill icon.” Therefore, any claim element that further limits “obtaining a position of a current touch point of the touch operation outside the range of the skill icon in real time” is also considered optional.
Additionally, since “rendering and displaying the cancellation response region on the graphical user interface, and obtaining the position of the current touch point of the touch operation in real time” is also contingent upon “detecting the starting touch point of the touch operation is positioned within the range of the skill icon,” this limitation is also optional under the broadest reasonable interpretation of the method.
Claim 12
Katai discloses the method as claimed in claim 1, 
wherein the touch operation is a swipe operation

Claim 16
Katai discloses the method as claimed in claim 1, 
when detecting the starting touch point of the touch operation is positioned within the range of the skill icon, generating a virtual joystick arranged to control a skill release position or direction at a center of the skill icon or the starting touch point of the touch operation on the graphical user interface.
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.).
Therefore, the broadest reasonable interpretation of this contingent step of the method is that the contingent limitation of “detecting the starting touch point of the touch operation is positioned within the range of the skill icon” is not a required step, because claim 1 fails to require the condition precedent of “detecting a touch point of a touch operation passes through a range of the skill icon.” Therefore, any claim element that further limits “obtaining a position of a current touch point of the touch operation outside the range of the skill icon in real time” is also considered optional.
Additionally, since “generating a virtual joystick arranged to control a skill release position or direction at a center of the skill icon or the starting touch point of the touch operation on the graphical user interface” is also contingent upon “detecting the starting touch point of the touch operation is positioned within the range of the skill icon,” this limitation is also optional under the broadest reasonable interpretation of the method.
Claim 17
Katai discloses the method as claimed in claim 1, 
wherein the cancellation response region comprises an operation indicator for guiding to execute an operation of cancelling skill release.
As shown in FIG. 6, the cancel merge icon 606 is caption with guidance that reads “Cancel Merge.” Katai FIG. 6.
Claim 18
Katai discloses the method as claimed in claim 1, 
wherein controlling the size of the cancellation response region to be enlarged when detecting that the position of the current touch point satisfies the preset condition comprises: 
	controlling the size of the cancellation response region to be enlarged when a distance between the current touch point and an initial position of the skill icon is more than a preset value.
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.).
Claim 18 recites three contingencies, all of which have unmet conditions precedent: (1) “controlling the size of the cancellation response region to be enlarged” is contingent upon “detecting that the position of the current touch point satisfies the preset condition;” (2) “controlling the size of the cancellation response region to be enlarged” is further contingent upon “a distance between the current touch point and an initial position of the skill icon [being] more than a preset value;” and (3) “detecting that the position of the current touch point satisfies the preset condition” is itself contingent upon “detecting a touch point of a touch operation passes through a range of the skill icon.”

Claim 19
Katai discloses the method as claimed in claim 1, 
wherein the cancellation response region is not rendered and displayed on the graphical user interface as a default, 
As shown in FIGs. 3–5, 7, 8, and 10, the cancel merge icon is not presented by default; the use r most perform the drag-and-drop gesture in order to reveal the cancel merge icon. See Katai FIGS. 3–5, 7, 8, and 10.
and when detecting the starting touch point of the touch operation is positioned within the range of the skill icon, rendering and displaying the cancellation response region on the graphical user interface and obtaining a position of a current touch point of the touch operation in real time.
“For example, as shown in FIG. 6, the user may perform a drag-and-drop gesture with respect to session icon 310 to physically drag session icon 310 from a first location (e.g., the upper corner where session icon 310 is positioned in FIG. 3) to a second location within the on-screen user interface (e.g., onto background 304 or session icon 306 of FIG. 3).” Katai ¶ 51. “Moreover, as shown in FIG. 6, in the corner of user interface 302 where session icon 310 was previously positioned, a cancel merge icon 606 may be presented.” Katai ¶ 52.
II.	HEO DISCLOSES CLAIMS 1–6, 8, 10, AND 16–18.
Claims 1–6, 8, 10, and 16–18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0174094 A1 (“Heo”).
Claim 1
Heo discloses:

“FIG. 23 illustrates an exemplary process flow chart illustrating a process of unlocking the mobile terminal 100.” Heo ¶ 88. The process may be embodied as a “software program” stored on the mobile terminal 100’s memory 160, and executed by mobile terminal 100’s controller 180. Heo ¶ 47.
and performing rendering a graphical user interface on a touch screen of the mobile terminal, and the graphical user interface comprising at least one skill icon, the method comprising:
FIGS. 12A–12D illustrate an exemplary embodiment of the FIG. 23 process, in which a touch screen 200 displays, among other things, several shortcut icons 204, including “message icon 208.” See Heo FIG. 12A. Accordingly, FIGS. 12A–12D, which illustrate the effects of the FIG. 23 process, will be discussed together in conjunction with the FIG. 23 process.
providing a cancellation response region on the graphical user interface;
“In operation 2302, a uniform image of a first enclosure” is “displayed on the touch screen.” Heo ¶ 89. For example, in FIG. 12A–12D, second enclosure 216 is provided surrounding contact 1202. Heo ¶ 71.
when detecting a touch point of a touch operation passes through a range of the skill icon, obtaining a position of a current touch point of the touch operation outside the range of the skill icon in real time;
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.).
Therefore, the broadest reasonable interpretation of this contingent step of the method is that the contingent limitation of “obtaining a position of a current touch point of the touch operation outside the range of the skill icon in real time” is not a 
when detecting that the position of the current touch point satisfies a preset condition, controlling a size of the cancellation response region to be enlarged; and
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.).
Therefore, the broadest reasonable interpretation of this contingent step of the method is that the contingent limitation of “controlling a size of the cancellation response region to be enlarged” is not a required step for two reasons.
First, even the contingent act of “detecting that the position of the current touch point satisfies a preset condition” is itself contingent upon the earlier-recited contingent limitation of “detecting a touch point of a touch operation passes through a range of the skill icon,” and as explained earlier, the broadest reasonable interpretation of this contingent step of the method is that the contingent limitation of “obtaining a position of a current touch point of the touch operation outside the range of the skill icon in real time” is not a required step, because claim 1 fails to require the condition precedent of “detecting a touch point of a touch operation passes through a range of the skill icon.”
Second, even assuming the earlier contingent limitation were amended to be required, claim 1 further fails to require the condition precedent of “detecting that the position of the current touch point satisfies a preset condition.” That is, the method never recites the step of “detecting that the position of the current touch point satisfies a preset condition” without qualifying it with the word “when.”
when detecting that the position of the current touch point of the touch operation is within a range of the cancellation response region, cancelling release of a skill, or, when detecting that a position of an ending touch point of the touch operation is within a range of the cancellation response region, cancelling release of a skill;

wherein controlling the size of the cancellation response region to be enlarged when detecting that the position of the current touch point satisfies the preset condition comprises: when detecting that a distance between the position of the current touch point and the cancellation response region is less than or equal to a preset distance, controlling the size of the cancellation response region to be enlarged according to a distance between the position of the current touch point and a central point of the cancellation response region, wherein the distance between the position of the current touch point and the central point of the cancellation response region is negatively correlated with the size.
As mentioned above, “controlling the size of the cancellation response region to be enlarged when detecting that the position of the current touch point satisfies the preset condition” is an optional limitation because it is conditioned upon an unmet condition precedent. As such, since all of the above “wherein” clauses only serve to further limit the optional step of controlling the size of the cancellation response region to be enlarged when detecting that the position of the current touch point satisfies the preset condition, they too are considered optional, and need not be present in the prior art to reach a finding of anticipation. 
Claim 2
Heo discloses the method as claimed in claim 1, further comprising:
providing an activation response region on the graphical user interface;
In operation 2302, in addition to displaying the second enclosure, “a uniform image of a first enclosure and an unlock image of a second enclosure bounded by the 
wherein the preset condition comprises that the position of the current touch point is within a range of the activation response region.
In operation 2304, the second enclosure is enlarged only if the movement of the contact remains within the first enclosure. Heo ¶ 90. Again, looking back to FIG. 12, “the unlock image of the second enclosure 216 is enlarged according to the movement of the contact (e.g., a contact 1204) while the contact is continuously maintained with the touch screen 200,” but only as long as the contact stays within the boundary of the first enclosure 218. Heo ¶ 71.
Claim 3
Heo discloses the method as claimed in claim 2, 
wherein the cancellation response region is arranged within an outer contour of the activation response region.
“In operation 2302, a uniform image of a first enclosure and an unlock image of a second enclosure bounded by the uniform image of the first enclosure are displayed on the touch screen.” Heo ¶ 89.
Claim 4
Heo discloses the method as claimed in claim 3, 
wherein the activation response region and the cancellation response region are two concentric circular regions, and a radius of the activation response region is larger than a radius of the cancellation response region.
“In operation 2302, a uniform image of a first enclosure and an unlock image of a second enclosure bounded by the uniform image of the first enclosure are 
Claim 5
Heo discloses the method as claimed in claim 2, wherein
controlling the size of the cancellation response region to be enlarged when detecting that the position of the current touch point satisfies the preset condition comprises: 
	when detecting that the position of the current touch point is within the range of the activation response region, controlling the cancellation response region to be enlarged to a predetermined size.
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.).
Therefore, the broadest reasonable interpretation of this contingent step of the method is that the contingent limitation of “controlling a size of the cancellation response region to be enlarged” is not a required step for two reasons.
First, even the contingent act of “detecting that the position of the current touch point satisfies a preset condition” is itself contingent upon the earlier-recited contingent limitation of “detecting a touch point of a touch operation passes through a range of the skill icon,” and as explained earlier, the broadest reasonable interpretation of this contingent step of the method is that the contingent limitation of “obtaining a position of a current touch point of the touch operation outside the range of the skill icon in real time” is not a required step, because claim 1 fails to require the condition precedent of “detecting a touch point of a touch operation passes through a range of the skill icon.”
Second, even assuming the earlier contingent limitation were amended to be required, claim 1 further fails to require the condition precedent of “detecting that the position of the current touch point satisfies a preset condition.” That is, the method 
Claim 6
Claim 6 fails to further limit claim 2, and therefore is rejected for the same reason that claim 2 is rejected.
Claim 8
Heo, discloses the method as claimed in claim 1, wherein controlling the size of the cancellation response region to be enlarged when detecting that the position of the current touch point satisfies the preset condition comprises: 
when detecting that the distance between the position of the current touch point and the cancellation response region is less than or equal to the preset distance, controlling the cancellation response region to be enlarged to the predetermined size.
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.).
Therefore, the broadest reasonable interpretation of this contingent step of the method is that the contingent limitation of “controlling a size of the cancellation response region to be enlarged” is not a required step for two reasons.
First, even the contingent act of “detecting that the position of the current touch point satisfies a preset condition” is itself contingent upon the earlier-recited contingent limitation of “detecting a touch point of a touch operation passes through a range of the skill icon,” and as explained earlier, the broadest reasonable interpretation of this contingent step of the method is that the contingent limitation of “obtaining a position of a current touch point of the touch operation outside the range of the skill icon in real time” is not a required step, because claim 1 fails to require the condition 
Second, even assuming the earlier contingent limitation were amended to be required, claim 1 further fails to require the condition precedent of “detecting that the position of the current touch point satisfies a preset condition.” That is, the method never recites the step of “detecting that the position of the current touch point satisfies a preset condition” without qualifying it with the word “when.”
Claim 10
Heo discloses the method as claimed in claim 1, 
wherein obtaining the position of the current touch point of the touch operation in real time when the touch operation of which the starting touch point is positioned within the range of the skill icon comprises:
	when detecting the starting touch point of the touch operation is positioned within the range of the skill icon, rendering and displaying the cancellation response region on the graphical user interface, and obtaining the position of the current touch point of the touch operation in real time.
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.).
Therefore, the broadest reasonable interpretation of this contingent step of the method is that the contingent limitation of “obtaining a position of a current touch point of the touch operation outside the range of the skill icon in real time” is not a required step, because claim 1 fails to require the condition precedent of “detecting a touch point of a touch operation passes through a range of the skill icon.” Therefore, any claim element that further limits “obtaining a position of a current touch point of the touch operation outside the range of the skill icon in real time” is also considered optional.

Claim 16
Heo discloses the method as claimed in claim 1, 
when detecting the starting touch point of the touch operation is positioned within the range of the skill icon, generating a virtual joystick arranged to control a skill release position or direction at a center of the skill icon or the starting touch point of the touch operation on the graphical user interface.
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.).
Therefore, the broadest reasonable interpretation of this contingent step of the method is that the contingent limitation of “detecting the starting touch point of the touch operation is positioned within the range of the skill icon” is not a required step, because claim 1 fails to require the condition precedent of “detecting a touch point of a touch operation passes through a range of the skill icon.” Therefore, any claim element that further limits “obtaining a position of a current touch point of the touch operation outside the range of the skill icon in real time” is also considered optional.
Additionally, since “generating a virtual joystick arranged to control a skill release position or direction at a center of the skill icon or the starting touch point of the touch operation on the graphical user interface” is also contingent upon “detecting the starting touch point of the touch operation is positioned within the range of the skill icon,” this limitation is also optional under the broadest reasonable interpretation of the method.
Claim 17
Heo discloses the method as claimed in claim 1, 
wherein the cancellation response region comprises an operation indicator for guiding to execute an operation of cancelling skill release.
As the contact 1202 is made on the touch screen, the unlock image of the second enclosure 216 is “displayed on the touch screen 200.” Heo ¶ 70.
Claim 18
Heo discloses the method as claimed in claim 1, 
wherein controlling the size of the cancellation response region to be enlarged when detecting that the position of the current touch point satisfies the preset condition comprises: 
	controlling the size of the cancellation response region to be enlarged when a distance between the current touch point and an initial position of the skill icon is more than a preset value.
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.).
Claim 18 recites three contingencies, all of which have unmet conditions precedent: (1) “controlling the size of the cancellation response region to be enlarged” is contingent upon “detecting that the position of the current touch point satisfies the preset condition;” (2) “controlling the size of the cancellation response region to be enlarged” is further contingent upon “a distance between the current touch point and an initial position of the skill icon [being] more than a preset value;” and (3) “detecting that the position of the current touch point satisfies the preset condition” is itself contingent upon “detecting a touch point of a touch operation passes through a range of the skill icon.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R. Blaufeld whose telephone number is (571) 272-4372, and whose e-mail address is Justin.Blaufeld@uspto.gov. The examiner can normally be reached on M–F, 9:00AM–5:00PM.
Examiner interviews are available via telephone, in-person, and video conf-eren-cing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ajay Bhatia, can be reached on (571) 272-3906. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status infor-ma-tion for unpublished applications is available through Private PAIR only. For more infor-ma-tion about the PAIR system, see http://pair-direct.uspto.gov. Should you have quest-ions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142


Direct Phone: (571) 272-4372
Direct Fax: (571) 273-4372


/Justin R. Blaufeld/
Primary Examiner, Art Unit 2142